DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the soil" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ground" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (CN 111530905) in view of Miao (CN 110064646).
With regards to claim 1 and 10-11, Mo discloses a stationary device for reclamation of contaminated soil (claim 1) comprising one or more tubs (rigid tank; claim 1) containing the soil to be reclaimed, a watering unit (claim 1 and figure 1) and a lower collection point (figures 1 and claim 5). Mo discloses the invention substantially as claimed However, Mo is silent about the use of a sensing probe of soil moisture. However, Miao discloses the use of a sensing probe of soil moisture (reference character 41) to monitor the moisture of the soil (abstract; figure 1). It would have been obvious to one of ordinary skill in the to modify the device of Mo to include a sensing probe as taught by Mioa, since it would provide a sensor to control the moisture of the soil. 
As to claims 2, Mo discloses the invention substantially as claimed. However, Mo is silent about wherein the soil to be reclaimed is introduce into the tubes making a layer thickness between 10 to 50 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the thickness of the soil to be between 10 to 50 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
As to claims 3-4. Mo discloses the invention substantially as claimed. However, Mo is silent about wherein said tub is made of a metal material, such as cast iron, iron, steel, aluminum, lead or alloys of the same and/or said tub (1) is made of a plastic material which is resistant under the treatment conditions, such as polyethylene, polypropylene, polystyrene, polycarbonate, Kevlar, polyethylene terephthalate, polyurethane, polyamide. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a tank comprising the materials as claimed, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
As to claims 5 and 6, the limitations are regarded a simple design alternatives. It would have been obvious matter of design choice to modify the bottom of the tub to be sloped as claimed, since such a modification would have involved a mere change in the shape of the bottom. A change in shape is generally recognized as being within the level of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to slope the bottom of the tubs as claimed, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to claim 7, Examiner takes Official Notice that it is old and well known in the soil reclaimation art to use pressure and/or temperature sensors to properly monitor the soil being remediate. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Mo to include pressure or temperature sensor to properly monitor the soil. 
As to 8-10, Mo discloses said watering unit includes a tank a pipeline and a nozzle system (figure 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678